Title: To Thomas Jefferson from Henry Dearborn, 7 October 1802
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir,
            War Department7th. October. 1802.
          
          The Secretary of War has the honor of proposing to the President of the United States, that, Alexander McComb Jur. of the State of New York, now a second Lieutenant in the 1st. Regiment of Infantry be appointed first Lieutenant in the Corps of Engineers, That Joseph G. Swift of Massachusetts, and Simon Levy of the State of  now serving as Cadets, be appointed second Lieutenants in said Corps of Engineers, that Ephraim Emmory of Massachusetts, be appointed second Lieutenant in the Regiment of Artillerists: and That, Henry Irvine of Pennsylvania, Peyton Gay of Massachusetts, Josiah Taylor of Connecticut, William L. Chew of Maryland, and William Simmons of Virginia, be respectively appointed Ensigns, in the 2nd. Regiment of Infantry, in the Army of the United States.
        